PER CURIAM.
During the course of a personal injury trial involving a minor child, the trial court decided that there was coverage under Personal Injury Protection provisions of an automobile policy because the “motorized bicycle” operated by the child at the time of a collision with an automobile was not an excluded “self-propelled vehicle” under section 627.736(4)(d), Florida Statutes (1985). Based on the competent evidence presented, the court concluded: “The device operated by Dixon, although homemade, most closely approximated a bicycle or moped in its design, appearance, and capacity.” See State Farm Mutual Auto. Ins. Co. v. Link, 416 So.2d 875 (Fla. 5th DCA 1982). The insurer has not shown that the conclusion is erroneous.
Affirmed.